ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court recommending that PERRY J. HODGE of MONTCLAIR, who was admitted to the bar of this State in 1984, *647be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that PERRY J. HODGE is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by PERRY J. HODGE pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that PERRY J. HODGE be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.